Citation Nr: 1223890	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-18 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to increases in the staged (0 percent prior to November 13, 2002 and 10 percent from that date) ratings assigned for right foot peripheral neuropathy. 

2.  Entitlement to increases in the staged (0 percent prior to November 13, 2002 and 10 percent from that date) ratings assigned for left foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA) that, in pertinent part, granted service connection for neurological and circulatory problems of each foot, as secondary to diabetes, rated 0 percent, each.  A November 2003 rating decision increased the ratings 10 percent, each, effective November 13, 2002.  The issues are characterized to reflect that "staged" ratings are assigned.  The case was before the Board in November 2005, May 2008, and April 2011 when it was remanded for additional development.


FINDING OF FACT

By letters in May 2008, July 2010, and May 2011, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate his claims of increased ratings for left and right foot peripheral neuropathy; he was advised of the consequences of a failure to cooperate with the request; more than a year has lapsed since the most recent, May 2011, request; he has not responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for critical evidence requested in connection with his claims of increased ratings for left and right foot peripheral neuropathy, the Veteran has abandoned his claims, and his appeal in these matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters in May 2008, July 2010, and May 2011 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The May 2008 and May 2011 letters as well as a March 2006 letter also informed the Veteran of disability rating and effective date criteria.  A May 2012 supplemental statement of the case (SSOC) readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate. 

Regarding VA's duty to assist, the RO has obtained some records of postservice treatment.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  The RO has repeatedly asked the Veteran to provide the information and releases.  He has not responded, and further development cannot not proceed without his response. 

The RO arranged for VA examinations of the Veteran in April 2010 and May 2011 in conjunction with his claims (prior to completion of the evidentiary development requested).  The Board observes that the opinions offered are based on a less than complete factual background.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required. 

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's May 2008 and April 2011 remands noted that the evidence showed that the Veteran had been treated for the disabilities at issue by his private physician (A.M., M.D. in Las Cruces, New Mexico) since 2001.  As the complete records of the related treatment are not associated with the record (and are likely to contain information pertinent to the Veteran's claims), the Board's May 2008 and April 2011 remands sought such records and advised the Veteran of 38 C.F.R. § 3.158(a).  

In May 2008 and May 2011, the Appeals Management Center (AMC) and in July 2010 the Remand and Rating Development Team sent the Veteran letters asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his private treatment for the disabilities at issue.  The letters were mailed to his current address, and were not returned as undelivered.  He did not respond.  More than a year has passed since the most recent request in May 2011 (and more than 4 years since the initial May 2008 request). 

The critical facts at this stage are clear.  The Veteran has not provided the release necessary for VA to secure critical evidence pertaining to his claims seeking increased ratings for left and right foot peripheral neuropathy.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, No. 10-1226 (U.S. Vet. App. June 19, 2012).

Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims for increased ratings for left and right foot peripheral neuropathy are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking increased ratings for right and left foot peripheral neuropathy is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


